—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered November 13, 1991, which convicted defendant, after jury trial, of criminal possession of a weapon in the third degree, and sentenced him, as a second felony offender, to a term of 2Vz to 5 years, unanimously affirmed, without costs.
The evidence adduced at defendant’s trial established that he stabbed the complainant after ingesting crack/cocaine and engaging in an argument over the price of additional drugs. This evidence was sufficient to establish that he carried a knife with the intent to use it unlawfully against another (Penal Law § 265.02 [1]; § 265.01 [2]; compare, People v Yarrell, 75 NY2d 828, revg on dissenting mem 146 AD2d 819, 821). Moreover, any issue of credibility regarding defendant and complainant’s conflicting testimony was for the jury to resolve (see, People v Garafolo, 44 AD2d 86).
The trial court did not err by refusing the defendant’s request for a charge that he carried a knife as part of his duties at work where the question was one of fact and not law, and defendant’s employer never required him to carry a knife. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.